Exhibit 10.3

SALE AGREEMENT

This Sale Agreement, dated as of July 28, 2017 (this “Agreement”), is between
            , a              (the “Seller”), and MALLINCKRODT LLC, a Delaware
limited liability company (the “Buyer”).

W I T N E S S E T H :

WHEREAS, the Seller is an indirect wholly-owned subsidiary of the Buyer;

WHEREAS, the Seller generates Receivables in the ordinary course of its
business;

WHEREAS, the Receivables generated by the Seller are not tracked or accounted
for separately from those of the Buyer and are serviced by the Buyer, so that
the Buyer receives all collections on such Receivables;

WHEREAS, the Seller, in consideration of payment by the Buyer of the purchase
price for the Receivables in cash or the issuance by the Buyer of intercompany
indebtedness to the Seller, wishes to sell all of its Receivables and all of the
related Related Rights to the Buyer, the Buyer is willing to acquire such
Receivables and the related Related Rights from the Seller, on the terms and
subject to the conditions set forth herein, and the Seller and the Buyer believe
that the Seller is receiving fair consideration for the Receivables and the
related Related Rights;

WHEREAS, the Seller and the Buyer intend each such transaction to be a true sale
of Receivables and the related Related Rights by the Seller to the Buyer,
providing the Buyer with the full benefits of ownership of the Receivables, and
the Seller and the Buyer do not intend the transactions hereunder to be
characterized as a loan from the Buyer to the Seller;

WHEREAS, the Buyer, Mallinckrodt LLC, as initial servicer and Mallinckrodt
Securitization S.à r.l., as buyer, have entered into that certain Amended and
Restated Purchase and Sale Agreement dated July 28, 2017, (as so amended, the
“PSA”), wherein the Buyer has agreed to sell Receivables and related Related
Rights to Mallinckrodt Securitization S.à r.l. (the “Issuer”); and

WHEREAS, capitalized terms used herein but not otherwise defined shall have the
meanings set forth in the PSA. For the avoidance of doubt, (i) the term
“Receivable” shall have the meaning specified in the Note Purchase Agreement and
(ii) the term “Related Rights” shall have the meaning specified in the PSA.

NOW, THEREFORE, in consideration of the premises and of the commitments made
hereunder the parties hereto agree as follows:

1. For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Seller hereby sells to the Buyer on each Sale Date that
is prior to the Purchase and Sale Termination Date, without recourse or
representation or warranty of any kind except as provided herein, all of its
right, title and interest in all its Receivables and the related Related Rights
that it has not previously sold to the Buyer

 

1



--------------------------------------------------------------------------------

hereunder, in each case at a price equal to the Purchase Price for such
Receivables and the related Related Rights as set forth in the PSA. The Buyer
shall pay to the Seller on each Sale Date the purchase price for the Receivables
and the related Related Rights sold to the Seller on such Sale Date either in
cash, or with the consent of the Seller, by issuing intercompany debt to the
Seller.

2. It is the express intent of the parties hereto that each transfer of
Receivables and the related Related Rights by the Seller to the Buyer as
provided in this Agreement be, and be construed as, an absolute sale of the
Receivables and the related Related Rights. It is, further, not the intention of
the parties that any such transfer be deemed the grant of a security interest in
the Receivables and the related Related Rights by the Seller to the Buyer to
secure a debt or other obligation of the Seller. In the event, however, that,
notwithstanding the intent of the parties, any Receivables or related Related
Rights are held to be the property of the Seller, or if for any other reason
this Agreement is held or deemed to create a security interest in the
Receivables and the related Related Rights, then (a) this Agreement shall
constitute a security agreement, and (b) each transfer provided for in this
Agreement shall be deemed to be a grant by the Seller to the Buyer of, and the
Seller hereby grants to the Buyer, to secure all of the Seller’s obligations
hereunder, a security interest in all of the Seller’s right, title, and
interest, whether now owned or hereafter acquired, in and to the Receivables and
the related Related Rights and all proceeds thereof.

3. Representations and Warranties. In order to induce the Buyer to enter into
this Agreement and to make purchases hereunder, Seller hereby represents and
warrants that each representation and warranty set forth in this Section is true
and correct with respect to it and the Receivables and Related Rights sold by it
hereunder on the applicable Sale Date:

 

  a. Binding Obligations. This Agreement constitutes legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with its terms,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) as such enforceability may
be limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

 

  b. Compliance with Applicable Law. The Seller (i) shall duly satisfy all
obligations on its part to be fulfilled under or in connection with the
Receivables and the Related Rights sold by it hereunder and (ii) has complied in
all material respects with all Applicable Law in connection with the Receivables
sold by it hereunder.

 

  c.

Valid Sale. Each sale of Receivables and the Related Rights made by Seller
pursuant to this Agreement shall constitute a valid sale, transfer and
assignment of Receivables and Related Rights to the Buyer, enforceable against
creditors of, and purchasers from, the Buyer, except (i) as such enforceability
may be limited by applicable bankruptcy, insolvency,

 

2



--------------------------------------------------------------------------------

  reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

 

  d. No Sanctions. Seller is not a Sanctioned Person. To Seller’s knowledge, no
Obligor was a Sanctioned Person at the time of origination of any Receivable
owing by such Obligor. Seller, either in its own right or through any third
party, (a) does not have any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) does not do business in or with, or derives any of its
income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law; or (c) does not
engages in any dealings or transactions prohibited by any Anti-Terrorism Law.

 

  e. Perfection; Good Title. Immediately preceding its sale of each Receivable
hereunder, Seller was the owner of such Receivable sold or purported to be sold
free and clear of any Adverse Claims, and each such sale hereunder constitutes a
valid sale, transfer and assignment to the Buyer of all of Seller’s right, title
and interest in, to and under the Receivables sold by it, free and clear of any
Adverse Claims. On or before the date hereof and before the generation by Seller
of any new Receivable to be sold or otherwise conveyed hereunder, all financing
statements and other documents, if any, required to be recorded or filed in
order to perfect and protect the Buyer’s ownership interest in such Receivable
against all creditors of and purchasers from Seller will have been duly filed in
each filing office necessary for such purpose, and all filing fees and taxes, if
any, payable in connection with such filings shall have been paid in full. Upon
the transfer to the Buyer of each new Receivable sold or otherwise conveyed or
purported to be conveyed hereunder and on the date hereof for then existing
Receivables, the Buyer shall have a valid and perfected first priority ownership
or security interest in each Receivable sold to it hereunder, free and clear of
any Adverse Claim.

 

  f. Solvent. After giving effect to the transactions contemplated by this
Agreement, Seller is Solvent.

4. Covenants. From the date hereof until the Final Payout Date (unless earlier
terminated as provided herein), Seller will, unless the Administrative Agent (as
assignee of Issuer, which is the assignee of the Buyer) and the Buyer shall
otherwise consent in writing, perform the following covenants:

 

  a. Compliance with Laws. Seller will comply with all Applicable Laws to which
it may be subject if the failure to comply could reasonably be expected to have
a Material Adverse Effect.

 

3



--------------------------------------------------------------------------------

  b. Sales, Liens, etc. Except as otherwise provided herein, Seller will not
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim arising through or under it upon
(including, without limitation, the filing of any financing statement) or with
respect to, any Receivable or other Related Rights sold or purported to be sold
by it hereunder, or assign any right to receive income in respect thereof.

 

  c. Ownership Interest, Etc. Seller shall, at its expense, take all action
necessary or reasonably desirable to establish and maintain a valid and
enforceable ownership or first priority perfected security interest in the
Receivables, the Related Rights and Collections with respect thereto,
transferred or purported to be transferred by it hereunder, free and clear of
any Adverse Claim, in favor of the Buyer (and Issuer and the Administrative
Agent (on behalf of the Secured Parties), as the assignee of the Issuer),
including taking such action to perfect, protect or more fully evidence the
interest of the Buyer (and Issuer and the Administrative Agent (on behalf of the
Secured Parties), as the assignee of the Issuer) as the Buyer, Issuer, the
Administrative Agent or any Purchaser may reasonably request.

 

  d. Further Assurances. Seller hereby authorizes and hereby agrees from time to
time, at its own expense, promptly to execute (if necessary) and deliver all
further instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Buyer, Issuer or the Administrative Agent
(as assignee of the Issuer) may reasonably request, to perfect, protect or more
fully evidence the purchases made hereunder and/or security interest granted
pursuant to this Agreement, or to enable the Buyer, Issuer or the Administrative
Agent (as assignee of the Issuer) to exercise and enforce their respective
rights and remedies hereunder.

 

  e.

Mergers, Acquisitions, Sales, etc. Seller shall not (i) be a party to any
merger, consolidation or other corporate restructuring, except (I) a merger of
Seller into an Originator or (II) a merger, consolidation or other corporate
restructuring where the Buyer, the Administrative Agent (as Issuer’s assignee)
and each Purchaser have each (A) received notice thereof no later than or
promptly after the effective date, (B) within thirty (30) days following the
effectiveness thereof, received executed copies of all documents, certificates
and opinions (including, without limitation, opinions relating to corporate,
bankruptcy and UCC matters) as the Buyer or the Administrative Agent shall
reasonably request and (C) within thirty (30) days following the effectiveness
thereof, been satisfied that all other action to perfect and protect the
interests of the Buyer and the Administrative Agent, on behalf of the
Purchasers, as the Issuer’s assignee, in and to the Receivables to be sold by it
hereunder and other Related Rights, as reasonably requested by the Buyer or the
Administrative Agent (as Issuer’s assignee) shall have been taken by, and at the
expense of, Seller (including the filing of any UCC financing statements, the
receipt of certificates and other requested documents from public officials) or
(ii) directly or indirectly sell, transfer, assign, convey or lease (A) whether

 

4



--------------------------------------------------------------------------------

  in one or a series of transactions, all or substantially all of its assets
except (I) to an Originator or (II) if prior to the effective date thereof or in
connection therewith (i) this Agreement is or has been terminated and (ii) the
Administrative Agent (as Issuer’s assignee) and each Purchaser shall have
received notice thereof or (B) any Receivables or Related Rights or any interest
therein (other than pursuant to this Agreement) except if prior to the effective
date thereof or in connection therewith (i) this Agreement is or has been
terminated and (ii) the Administrative Agent (as Issuer’s assignee) and each
Purchaser shall have received notice thereof.

5. Amendments. The provisions of this Agreement may from time to time be
amended, modified or waived, if such amendment, modification or waiver is in
writing and executed by the Buyer and Seller, with (prior to the Final Payout
Date) the prior written consent of the Administrative Agent (as assignee of the
Issuer) and the Majority Purchasers (as assignee of the Issuer).

6. Binding Effect; Termination. This Agreement shall be binding upon and inure
to the benefit of the Buyer and Seller and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree.

7. Third-Party Beneficiaries. By execution below, Seller expressly acknowledges
and agrees that all of the Buyer’s rights, title, and interests in, to, and
under this Agreement, shall be assigned by the Buyer to the Issuer, which shall
in turn assign all such right, title and interest to the Administrative Agent
(for the benefit of the Secured Parties) pursuant to the Purchase and Sale
Agreement and the Note Purchase Agreement, and Seller consents to such
assignment. Each of the parties hereto acknowledges and agrees that the Issuer
and, prior to the Final Payout Date, the Purchasers and the Administrative Agent
are third-party beneficiaries of the rights of the Buyer arising hereunder, and
notwithstanding anything to the contrary contained herein or in any other
Transaction Document, upon the occurrence and during the continuation of an
Event of Default under the Note Purchase Agreement, the Administrative Agent,
and not the Buyer or the Issuer, shall have the sole right to exercise all such
rights and related remedies.

8. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York.

 

5



--------------------------------------------------------------------------------

IN WITNESS whereof this Agreement has been entered into the date first above
written.

 

[NAME OF SUB-ORIGINATOR] By:       Name:   Title:

 

MALLINCKRODT LLC By:       Name:   Title:

 

6